DETAILED ACTION
Claims 1-15 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Invention Group 1 (claims 1-15) in the reply filed on November 8, 2021 is acknowledged.
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of Invention Group 1, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 8, 2021.
It is further noted that claims 16-22 are cancelled.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/SG2017/050567, filed November 10, 2017, which claims the benefit of provisional application No. 62/420,812, filed November 11, 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 10, 2019, October 30, 2019 and February 24, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  typographical error.
Claim 8 recites the phrase “…wherein there the two metal oxides….” 
It appears the presence of the word “there” is a minor typographical error and should be removed from the phrase so the phrase reads as follows:
“…wherein the two metal oxides…”
  	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Selvamanickam et al., (US 2005/0039672; IDS 5/10/2019) (“US ‘672”).
US ‘672 is directed to methods for biaxially-texturing amorphous materials, e.g. films (Abstract).
Regarding claim 1, US ‘672 teaches the amorphous materials are deposited on a substrate such as a flexible, metal alloy (i.e. a substrate having a surface) (paragraph [0009]). US ‘672 teaches the amorphous materials include magnesium oxide (MgO), yttria-stabilized zirconia (YSZ) (i.e. ZrO2 and Y2O3,  see instant specification, page 7, lines 36-37), cerium oxide (CeO2), and yttrium oxide (Y2O3) aluminum oxide (Al2O3), strontium ruthemium oxide (SrRuO3), strontium titanate (SrTiO3), lanthanum aluminum oxide (LaAlO3), other rare-earth oxides such as cerium oxide (CeO2), europium oxide (Eu2O3), erbium oxide (Er2O3), and/or combinations of any of these materials (i.e. metal oxides). The amorphous materials comprise a thickness of about 5-10 nm (i.e. the coating has a surface) (paragraph [0013]).  
Further regarding claim 1 and the thickness of the metal oxide coating, it is noted the range disclosed in US ‘672 is disclosed with sufficient specificity to constitute an anticipation. See MPEP 2131.03 (II)
. 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva-Bermudez et al., (Journal of Biomedical Materials Research Part A, 2016; see IDS 5/10/2019, previously cited).  
Silva-Bermudez (Abstract) teaches a composite material comprising a smooth titanium substrate (PT) or microstructured sandblasted/acid-etched titanium substrate (SLA) having an amorphous TiO2 coated surface, i.e. cPT and cSLA (i.e. an amorphous metal oxide coating on the surface of said substrate). The metal oxide coating is approximately 70 nm thick (i.e. where the coating has a surface).
Further regarding claim 1 and the thickness of the metal oxide coating, it is noted the range disclosed in Silva-Bermudez is disclosed with sufficient specificity to constitute an anticipation. See MPEP 2131.03 (II)
Thus, Silva-Bermudez anticipates claim 1.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Carlisle et al., (US 2006/0251875; IDS 5/10/2019) (“Carlisle”).  
Carlisle is directed to bioimplantable devices for use in humans.  The devices are prepared by providing a substrate, and depositing one or more amorphous layers on the substrate by atomic layer deposition (ALD) (paragraphs [0002]-[0005] and [0010]).
Regarding claim 1, Carlisle, at paragraph [0017], specifically teaches preparing a series of 5 coatings (a-e) that are deposited onto Si substrates (i.e. a substrate having a surface).  
Film (a) is prepared with pure Al2O3 having a thickness of 336 nm. 
Film (b) is prepared with pure TiO2 with a thickness of 92 nm. 
Film (c) is an alloy of TiAlOx with a thickness of 197 nm prepared using the pulse sequence: TMA/H2O/TiCl4/H2O . . . 
Film (d) consists of one Al2O3 layer with a thickness of 100 nm followed by a layer of TiO2 with a thickness of 100 nm so that the film has an overall thickness of 200 nm. 
Film (e) consists of 16 layers, each 20 nm, that are comprised of a stack of alternating Al2O3 and TiO2 layers.
Thus, Carlisle exemplifies composite materials comprising a Si substrate having a surface that is coated with an amorphous metal oxide. Specifically, Film (b) was coated with TiO2 having a thickness of 92 nm, Film (d) was coated with two layers of metal oxides, i.e. Al2O3 layer with a thickness of 100 nm and TiO2 with a thickness of 100 nm, and Film (e) was coated with 16 alternating layers of Al2O3 and TiO2, each having a thickness of 20 nm.
Further regarding claim 1 and the thickness of the metal oxide coating, it is noted the ranges disclosed in Carlisle are disclosed with sufficient specificity to constitute an anticipation. See MPEP 2131.03 (II)
Thus, Carlisle’s teaching anticipates instant claim 1.
Regarding claim 7, Carlisle’s Film (d) consists of one Al2O3 layer with a thickness of 100 nm followed by a layer of TiO2 with a thickness of 100 nm, thus each metal oxide is constant through each layer of the film and each metal oxide is therefore 2O3 and TiO2, each having a thickness of 20 nm.  Thus, each metal oxide is constant through each layer of the film and each metal oxide is therefore present in an amount of 6.25 wt%.  Thus, Carlisle’s disclosed Film (d) and Film (e) anticipate claim 7. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle, as applied to claims 1 and 7 above.
The teaching of Carlisle is set forth above and anticipates claims 1 and 7.
Regarding claims 2-3 and the limitations that the metal oxide is selected from two or more (claim 2) or selected from two or three (claim 3) of the recited metal oxides, it is noted that Carlisle’s teaching at paragraph [0017] exemplifies using two different metal oxides, specifically Al2O3 and TiO2 layers. Carlisle does not exemplify the TiO2 in 20, ZnO, ZrO2, CuO, or Y2O3.  However, Carlisle, at paragraph [0008] and Table 1, teaches that one or more layers of the implant device are composed of one or more of Al2O3 or TiO2 or ZrO2 or V2O5 or TiN or Si3N4 or SiC or Ti. Thus, Carlisle’s teaching encompasses the combination of TiO2 and ZrO2.  
Therefore, Carlisle does render obvious the limitations of claims 2 and 3, that is, Carlisle teaches the limitations required by the current claims and as these limitations are found in one reference it is held that two metal oxides selected from TiO2 and ZrO2 is within the scope of the teachings of Carlisle, and thus renders the invention of claims 2 and 3 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to use two metal oxides selected from TiO2 and ZrO2.  Furthermore, there is no evidence on the record that shows that the claimed limitations have any greater or unexpected results than that exemplified by Carlisle.
Regarding claim 4, as set forth above regarding claims 2 and 3, Carlisle’s teaching renders obvious using the metal oxide ZrO2, thus meeting the limitation of claim 4.
Regarding claim 13, it is noted that Carlisle’s teaching at paragraph [0017] does not further indicate the form of medical device regarding the disclosed Si substrates.  However, Carlisle clearly teaches the prepared devices are for implantation into humans (paragraphs [0002], [0009] and [0018]).  Thus, Carlisle does render obvious the substrate being in the form of a medical implant, that is, Carlisle teaches the limitations required by the current claims and as this limitation is found in one reference it is held that a substrate in the form of a medical implant is within the scope of the teachings of Carlisle, and thus renders the invention of claim 13 prima facie 
Regarding claim 14, as set forth above regarding claim 13, Carlisle’s teaching renders obvious the substrate is in the form of a medical device, e.g. permanent.  It is further noted, as set forth above regarding claims 2-4, Carlisle’s teaching renders obvious the coating comprises ZrO2.  It is further noted, as set forth above regarding claim 7, Carlisle’s Film (d) exemplifies the metal oxide coating comprises 50 wt % of the metal oxide.  Thus, Carlisle does render obvious the substrate is a permanent medical implant where the coating comprises 50 wt% of ZrO2, that is, Carlisle teaches the limitations required by the current claims and as these limitations are found in one reference it is held that a substrate in the form of a medical implant is within the scope of the teachings of Carlisle, and thus renders the invention of claim 14 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion that the substrate is a permanent medical implant where the coating comprises 50 wt% of ZrO2.  Furthermore, there is no evidence on the record that shows that the claimed limitations have any greater or unexpected results than that exemplified by Carlisle.
Regarding claim 15 and the limitation directed at the roughness of the metal oxide, specifically “wherein the metal oxide coating has a root mean square roughness of from 0.1 to 0.7 nm, it is noted the intention of Carlisle is to fabricate medical devices with smooth metal oxide coatings, “the deposited films are dense, smooth and pinhole free” (paragraph [0015]).  Therefore, one of ordinary skill in the art would be motivated to fabricate coatings having very low root mean square roughness that are a fraction of a nanometer since Carlisle’s discloses layers having thicknesses of 20 and 100 nm.
It would have been within the purview of one of ordinary skill in the art to optimize roughness of the metal oxide, since the intention of Carlisle is to provide a film that is smooth.
As noted in KSR International Co. v Teleflex, Inc., 82 USPQ2d 1385, 1397 (U.S. 2007), “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle, as applied to claim 1 above, and further in view of Burger et al., (US 2009/0317767; see PTO-892) (“Burger”).
The teaching of Carlisle is set forth above and anticipates claims 1 and 7.
Regarding claims 8-11 and the limitation “wherein there the two metal oxides are ZrO2 and Y2O3, and ZrO2 is present in an amount of from 1 wt% to 99 wt% throughout the coating, with the balance being Y2O3”, it is noted as set forth above regarding claim 7 Carlisle exemplifies the metal oxides provided in an amount of 6.25% and 50% throughout the coating (paragraph [0017]) and when using two metal oxides, for example Film (d), the Al2O3 made up the balance. Thus, Carlisle renders obvious the 2. 
Carlisle differs from the instant invention in that Carlisle does not further teach one of the two metal oxides is Y2O3.  However, Burger is directed to materials using zirconia wherein the concentration of the zirconia is 50-98% (claimed range overlaps with the prior art range) and is stabilized by the addition of yttria, i.e. Y2O3 (Abstract and Table 1). Table 1 specifically teaches the weight concentrations of the combinations of ZrO2 and Y2O3.  
Burger teaches the zirconia materials are known in the prior art and have high mechanical strength, as well as being biocompatible (paragraph [0001]). Burger teaches the object of the invention is to provide a zirconia material with improved hydrothermal resistance and high strength, thus the zirconia is combined with yttria as a stabilizer component (paragraphs [0013]-[0016]).  Burger further teaches the material is employed in the medical field, e.g. dental implant, due to the improved fracture toughness and strength (paragraph [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use two metal oxides wherein the two metal oxides are ZrO2 and Y2O3, and ZrO2 is present in an amount from 1 wt% to 99wt% throughout the coating, with the balance bine Y2O3.
The person of ordinary skill in the art would have been motivated to modify the composite material of Carlisle to use two metal oxide coatings two metal oxides wherein the two metal oxides are ZrO2 and Y2O3, and ZrO2 is present in an amount from 1 wt% to 99wt% throughout the coating, with the balance bine Y2O3, for the predictable result of 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Carlisle and Burger because each of these teachings are directed at biocompatible medical implant devices comprising metal oxides.	

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carlisle, as applied to claims 1 and 7 above, and further in view of Silva-Bermudez (previously cited).
The teaching of Carlisle is set forth above and anticipates claims 1 and 7.
Regarding claim 12 and the limitation directed to the substrate material comprising either titanium or silicon oxide (e.g. quartz), it is noted that Carlisle exemplifies a substrate comprising Si (silicon), but does not further indicate if it is specifically silicon oxide.  However, Carlisle further teaches using titanium dioxide as a substrate coating and Film (e) was specifically coated with 16 alternating layers of Al2O3 and TiO2, each having a thickness of 20 nm. Thus, in its broadest reasonable interpretation, the titanium layer upon which the Al2O3 is applied is effectively a substrate for the Al2O3.
Moreover, Silva-Bermudez teaches that titanium and its alloys are considered ideal substrate materials for orthopedic and dental medical devices due to its chemical stability, biocompatibility and osseointegration properties (Introduction, left column, second paragraph, page 498).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a titanium substrate for the implantable devices disclosed by Carlisle.
The person of ordinary skill in the art would have been motivated to substitute a titanium substrate, as taught by Silva-Bermudez, for the silicon substrate of Carlisle, for the predictable result of successfully providing a well-known medical implant substrate having chemical stability and biocompatibility, thus meeting the limitation of claim 12.
The skilled artisan would have had a reasonable expectation of success in substituting the titanium substrate, for the silicon substrate of Carlisle because Silva-Bermudez has shown that titanium and its alloys are considered ideal substrate materials for orthopedic and dental medical devices due to its chemical stability and biocompatibility.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US ‘672 (cited above), as applied to claims 1-4 above.
The teaching of US ‘672 is set forth above and anticipates claims 1-4.
Regarding claim 15, although US ‘672 teaches the amorphous material is textured, i.e. rough, and has a thickness ranging from 5-10 nm, US ‘672 does not identify the roughness of texture as a root mean square roughness ranging from 0.1 to 0.7 nm. 
However, US ‘672 teaches that in order to create low-angle boundaries it is necessary to create a biaxial texture and the degree of texture can be optimized by specifying the distribution of in-plane and out-of-plane grain orientations.
thus, the parameter regarding the degree of texture (roughness) is recognized as a result-effective variable which achieves the recognized result of creating angle boundaries. Therefore, absent evidence to the contrary, one of ordinary skill in the art, realizing the degree of texture (roughness) is a result-effective variable, would optimize the degree of texture through routine experimentation so that the angle boundaries are also optimized.  Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  

Conclusion
No claim is allowed.  No claim is free of the prior art.




Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633